Case 2:17-cv-03886-FMO-RAO Document 70 Filed 09/19/19 Page 1 of 2 Page ID #:341




    1

    2
                                                                      9/19/2019
    3
                                                                       CW
    4

    5

    6

    7

    8                      UNITED STATES DISTRICT COURT
    9                     CENTRAL DISTRICT OF CALIFORNIA
   10

   11     ROBERT G. LINDSEY and CHARLES           CASE NO.: 2:17-cv-03886-FMO
          G. RODRIGUEZ,                           (RAOx)
   12
                        Plaintiff,                Hon. Fernando M. Olguin
   13                                             Courtroom “6D”
          v.
   14                                             ORDER
          THE COUNTY OF LOS ANGELES;
   15     PAUL TANAKA; KEVIN STENNIS;
          and DOES 1-10, INCLUSIVE,
   16
                        Defendants.
   17                                             Complaint Filed: June 26, 2017
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                            0
                                          ORDER
1710741
Case 2:17-cv-03886-FMO-RAO Document 70 Filed 09/19/19 Page 2 of 2 Page ID #:342




    1           Before the Court is a Joint Stipulation and Status Report Regarding Progress of
    2     Settlement, reporting that the parties’ settlement is expected to be submitted to the
    3     Claims Board on November 4, 2019. Having read and considered the parties’
    4     stipulation, and good cause appearing therefor, it is ordered as follows:
    5           1.     The September 19, 2019 status conference is continued to
    6     November 14, 2019 at 10:00 a.m.
    7           IT IS SO ORDERED.
    8

    9
          Dated: September 19, 2019               By: ____________/s/__________________
                                                       FERNANDO M. OLGUIN
   10                                                  UNITED STATES DISTRICT JUDGE
   11

   12     Counsel re reminded to comply with the Judge's Procedures in the future when
   13     requesting continuances; i.e., the request must be filed no later than five court days
   14     prior to the hearing.
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                     1
                                                   ORDER
1710741
